Citation Nr: 9923424	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  96-43 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to the payment of educational benefits under 
Chapter 35, Title 38, United States Code, for courses taken 
at Universidad Politecnica de P.R. from August 12, 1991, to 
November 29, 1992.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The appellant is the child of a veteran who had active 
military service during the Vietnam Era, from November 1966 
to November 1967.  The veteran was determined to be 
permanently and totally disabled due to a service-connected 
disability, effective November 8, 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1995 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied a claim by the appellant seeking 
payment of Chapter 35 educational benefits for courses taken 
at Universidad Politecnica de P.R. from August 12, 1991, to 
November 29, 1992.

This case was originally before the Board in April 1998, at 
which time it remanded the case back to the RO for additional 
development.  That development was completed and, thus, this 
case is ready for appellate review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the appellant's claim has been developed.

2.  A VA Form 21-674(c), Request for Approval of School 
Attendance, was received at the San Juan, Puerto Rico, RO, in 
June 1991.  It was submitted by the appellant's father for 
the purpose of determining the proper amount of his 
disability compensation.

3.  An original VA Form 22-5490, Application for Survivors' 
and Dependents' Educational Assistance, is dated and was 
received from the appellant at the Atlanta, Georgia, RO, in 
October 1994.

4.  An original VA Form 22-1990, Enrollment Certification, 
certified by the Universidad Politecnica de P.R., was 
received at the RO in October 1994. It indicates that the 
appellant was enrolled at that institution from August 12, 
1991, to November 29, 1992.

5.  Prior to October 1994, the evidence of record shows no 
form, document, correspondence, or other evidence from the 
appellant, his father, or any other individual or 
representative, indicating an intent or desire to seek or 
apply for educational benefits for the appellant.


CONCLUSION OF LAW

The requirements for an award of educational benefits under 
Chapter 35, Title 38, United States Code, for courses taken 
at Universidad Politecnica de P.R. from August 12, 1991 to 
November 29, 1992, have not been met.  38 U.S.C.A. § 7104  
(West 1991); 38 C.F.R. §§ 21.3030, 21.3031, 21.4131(a)  
(1998); 38 C.F.R. §§ 21.1029,  21.4131(a)  (1998), amended by 
64 FR 23769  (May 4, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The facts of this case are not in dispute.

The appellant is the son of a veteran who has a service-
connected psychiatric disorder, rated as 100 percent 
disabling.  That veteran was deemed 100 percent disabled by a 
Bronx, New York, RO rating decision, effective November 1967.

The appellant was born on August [redacted], 1973.

In January 1986, the veteran was informed by the San Juan, 
Puerto Rico, RO that his 100 percent disability rating was 
reduced to 50 percent, effective April 1986.  The veteran was 
informed of this decision by letter from the RO.  In that 
letter, the RO also informed the veteran that entitlement to 
Chapter 35 educational assistance benefits was no longer 
available.

In June 1994, the San Juan, Puerto Rico Regional Office, 
rendered another rating decision, pursuant to the settlement 
provisions of Fernando-Giusti Bravo v. United States Veterans 
Administration, 853 F.Supp. 34  (1993).  In that decision, 
the RO retroactively restored the veteran's 100 percent 
disability rating back to April 1986, the effective date of 
the reduction.  Therefore, the veteran was deemed 
continuously rated as 100 percent disabled due to his 
service-connected psychiatric disorder from the original 
effective date of entitlement, November 1967.

The record shows that the Atlanta, Georgia, RO, received a 
formal Application for Survivors' and Dependents' Educational 
Assistance, VA Form 22-5490, from the appellant in October 
1994.  With the October 1994 application, the RO received 
Enrollment Certifications, VA Forms 22-1990, certified by the 
Universidad Politecnica de P.R., indicating that the 
appellant was enrolled at that institution from August 12, 
1991, to November 29, 1992.

A November 1994 rating decision by San Juan, Puerto Rico 
Regional Office shows that basic entitlement to Chapter 35 
educational assistance benefits was granted, effective August 
3, 1976.

In a January 1995 letter, the RO informed the appellant that 
he was denied entitlement to payment of educational 
assistance benefits for the time period from August 12, 1991, 
to November 29, 1992, because the applicable VA regulations 
only authorized payment of benefits for the period 1 year 
prior to date of receipt of the application or enrollment 
certification and because all of the appellant's listed 
coursework was completed more than 1 year prior to the RO's 
receipt of either of these documents.  The appellant properly 
appealed the RO's determination with a March 1995 Notice of 
Disagreement and June 1996 Substantive Appeal.

II.  Applicable Regulations

Initially, the Board notes that the applicable regulations 
pertaining to payment of Chapter 35 educational benefits were 
amended during the pendency of this appeal.  The United 
States Court of Appeals for Veterans Claims has held that, 
where the law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been conducted, the version of the law or 
regulation most favorable to the appellant shall be applied.  
Karnas v. Derwinski, 1 Vet. App. 308, 313  (1991).

Under VA regulations in effect at the time of the RO's 
January 1995 decision, payment of Chapter 35 educational 
benefits was prohibited for any period earlier than one year 
prior to the date of the receipt of the appellant's 
application for educational benefits or the enrollment 
certification verifying the applicable enrollment periods, 
whichever is later.  38 C.F.R. § 21.4131(a)(2)  (1998).

Under the amended regulations, if the award is the first 
award of educational assistance, payment of such benefits is 
prohibited beyond one year prior to the date of claim.  
38 C.F.R. § 21.4131(a)(1)(ii)  (1998), amended by 64 FR 23769  
(May 4, 1999) (effective June 3, 1999).  The "date of 
claim" "is the date on which a valid claim or application 
for educational assistance is considered to have been filed 
with VA, for purposes of determining the commencing date of 
an award of that educational assistance."  38 C.F.R. 
§ 21.1029  (1998), amended by 64 FR 23769  (May 4, 1999).  
Such a claim may be formal or informal.  A formal claim is a 
claim for educational assistance benefits that is filed on 
the specific form prescribed by the VA Secretary (i.e. VA 
Form 22-5490, Application for Survivors' and Dependents' 
Educational Assistance).  Id.  An informal claim is "[a]ny 
communication from an individual, or from an authorized  
representative or a Member of Congress on that individual's 
behalf that indicates a desire on the part of the individual 
to claim or to apply for VA-administered educational 
assistance" or "a claim from an individual or from an 
authorized representative on that individual's behalf for 
[educational assistance] that is filed in a document other 
than in the prescribed form."  Id.

III.  Analysis

The appellant contends, in essence, that he is entitled to 
retroactive Chapter 35 educational benefit payments for a 
period of education from August 12, 1991, to November 29, 
1992.  Specifically, he argues that he could not file a 
formal claim for Chapter 35 educational benefits at the time 
of his enrollment in 1991 and 1992 because his father's 100 
percent disability rating for service-connected schizophrenia 
was indiscriminately reduced in 1986 and was not restored 
until 1994.  He argues that his father's 100 percent rating 
was retroactively restored pursuant to the Fernando-Giusti 
Bravo v. United States Veterans Administration settlement 
agreement, and that, consequently, educational benefits 
should also be retroactively paid.  The appellant also 
contends that a VA Form 21-674(c), Request for Approval of 
School Attendance, submitted in June 1991, should be 
construed as a claim for Chapter 35 educational benefits.

After careful review of the appellant's file, the Board must 
deny his claim.  In doing so, the Board has considered both 
the old and amended regulations pertaining to Chapter 35 
educational assistance.

Under the old regulations, the law is dispositive.  The 
regulations provide that Chapter 35 benefits are only 
available during the year prior to the appellant's 
application for benefits or the university's certification of 
enrollment.  38 C.F.R. § 21.4131(a)  (1998).  Here, the 
appellant's original application and enrollment 
certifications were received by the RO in October 1994.  
Therefore, payments were warranted only as far back as 
October 1993.  The entire period of enrollment from August 
12, 1991, to November 29, 1992, is outside of the applicable 
payment period.  The Board acknowledges that the appellant's 
father's service-connected disability rating was reduced and 
not restored until several years later pursuant to the 
Fernando-Giusti Bravo v. United States Veterans 
Administration settlement agreement.  However, the Board is 
bound by the applicable law and regulations when determining 
claims for VA benefits.  38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 1998).  The regulations provide no exceptions to the 
commencement date limitations that apply to this case.  
Therefore, the Board finds that entitlement to educational 
benefits is precluded by law under the old regulations.  

The amended regulations were proposed, in part, to provide 
"less restrictive effective dates for awards of educational 
assistance."  63 FR 23408  (April 29, 1998).  This was 
accomplished by authorizing Chapter 35 educational assistance 
payments up to one year prior to date of claim, rather than 
date of application or enrollment certification.  38 C.F.R. 
§ 21.4131  (1998); 64 FR 23769  (May 4, 1999).

As stated above, the appellant acknowledges that a formal 
application, VA Form 22-5490, was first submitted in October 
1994.  However, he argues that the June 1991 VA Form 21-
674(c), Request for Approval of School Attendance, is a valid 
claim for Chapter 35 educational benefits.  The RO, in its 
June 1998 Supplemental Statement of the Case specifically 
addressed this issue.  It held that the VA Form 21-674(c) was 
not a claim.  The Board agrees.

Clearly, the June 1991 VA Form 21-674(c) is not a formal 
claim.  Both the old and amended regulations provide that a 
formal claim is the specific application for educational 
assistance provided by the VA.  38 C.F.R. § 21.3030, 21.3031  
(1998); 38 C.F.R. § 21.1029  (1998), amended by 64 FR 23769  
(May 4, 1999).  Therefore, the determinative issue is whether 
or not the document is an informal claim.

The old and new regulations have virtually identical 
definitions of what constitutes an informal claim.  Under the 
old regulations, "[a]ny communication from a spouse, 
surviving spouse, parent of a child or the child having 
attained legal majority, or the guardian of an eligible 
person, an authorized representative or a Member of Congress 
indicating an intent to apply for educational assistance for 
an eligible person may be considered an informal claim."  
38 C.F.R. § 21.3031  (1998).  Under the amended regulations, 
an informal claim is "[a]ny communication from an 
individual, or from an authorized representative or a Member 
of Congress on that individual's behalf that indicates a 
desire on the part of the individual to claim or to apply for 
VA-administered educational assistance."  38 C.F.R. 
§ 21.1029  (1998), amended by 64 FR 23769  (May 4, 1999).  
The Board finds no substantive difference in these 
provisions.

After careful review of the evidence of record, the Board 
cannot conclude that the June 1991 VA Form 21-674(c) was 
submitted with the "intent" or "desire" to seek or apply 
for Chapter 35 educational benefits for the appellant.  That 
form was submitted by the appellant's father, the veteran, 
for purposes of determining the rate of his service-connected 
disability compensation.  The law provides for additional 
rates of compensation benefits to a veteran who has child 
over 18 years of age who is attending school.  See 38 C.F.R. 
§ 3.667  (1998).  The form indicates that the appellant was 
to turn 18 years of age on August 22, 1991, and was to start 
school on August 12, 1991.  In response to the veteran's VA 
Form 21-674(c), the San Juan, Puerto Rico, RO, printed a 
Compensation and Pension Award, VA Form 21-8947.  It is dated 
the same day as the veteran's VA Form 21-674(c).  
Subsequently, in July 1991, the RO sent a letter to the 
veteran informing him that his disability compensation award 
had been increased due to additional benefit entitlement for 
his spouse and children.  There is no correspondence from the 
veteran or the appellant, nor from the RO, that suggests that 
an additional purpose of the VA Form 22-674(c) was to seek 
Chapter 35 educational benefits for the appellant.  In fact, 
on that form, the veteran indicated that the appellant's 
education was being paid by another government agency; the 
appellant was waiting approval for a Pell Grant.

From the above, the Board must conclude that the June 1991 VA 
Form 21-674(c) is not an informal claim for Chapter 35 
educational assistance benefits.  There is no evidence that 
it was submitted by the appellant's father with the intent or 
desire to seek or apply for educational benefits for the 
appellant.  It is also not a claim from an individual (or 
from an authorized representative on that individual's 
behalf) for educational assistance filed in a document other 
than in the prescribed form.  See 38 C.F.R. § 21.1029  
(1998), amended by 64 FR 23769  (May 4, 1999).

In addition, prior to October 1994, the Board finds no other 
form, document, or correspondence from the appellant, his 
father, or any other individual or representative, that can 
be construed as a claim, either formal or informal, for 
educational benefits.  The first indication that the 
appellant had an intent or desire to seek or apply for 
Chapter 35 educational benefits was the October 1994 
application, VA Form 22-5490, with attached VA Forms 22-1990.  
These documents represent his original claim for educational 
assistance.  Since they are dated and were received in 
October 1994, educational assistance payments are authorized, 
pursuant to both the old and amended regulations, only as far 
back as October 1993.

In arriving at its decision, the Board has applied both the 
old and amended regulations pertaining to the commencement 
date of payment of Chapter 35 educational benefits.  While 
finding the new regulations more beneficial to the 
appellant's claim, see Karnas v. Derwinski, 1 Vet. App. 308, 
313  (1991), neither supports a grant of his claim.
The Board acknowledges that there has been no RO adjudication 
the appellant's claim under the amended regulations.  
However, this does not give rise to any prejudice to the 
veteran's claim.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The law only requires that the Board consider the 
version of the law most beneficial to the appellant, which it 
has done.  The Board has not addressed any issue or question 
of law not previously addressed by the RO.  As stated above, 
the RO addressed the issue of payment of Chapter 35 
educational benefits for the enrollment period from August 
12, 1991, to November 29, 1992.  In fact, in its June 1998 
Supplemental Statement of the Case, the RO specifically 
addressed the sub-issue of whether or not the VA Form 22-
674(c) could be construed as an informal claim.  Furthermore, 
the old and amended regulations defining an informal claim 
involve no significant substantive change.

In light of the above, the veteran's appeal must be denied.  
No exceptions to the controlling legal criteria have been 
provided in the Federal regulations, and the Board has no 
authority to overturn or to disregard this very specific 
limitation on the award of Chapter 35 educational benefits. 
38 U.S.C.A. § 7104(a).

Consequently, the Board is without authority to grant the 
benefit sought on appeal. It is precluded by law.  In Sabonis 
v. Brown, 6 Vet. App. 426 (1994), the United 

States Court of Appeals for Veterans Claims has held that 
cases in which the law is dispositive, the claim should be 
denied because of the absence of legal merit.


ORDER

Entitlement to the payment of educational benefits under 
Chapter 35, Title 38, United States Code, for courses taken 
at Universidad Politecnica de P.R. from August 12, 1991, to 
November 29, 1992, is denied.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

